          Case 1:20-cr-00187-AKH Document 34 Filed 06/09/21 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 9, 2021

BY ECF                                 6RRUGHUHG7KHPRWLRQVZLOOEHKHDUGDQGWKHVXEPLVVLRQV
                                       UHYLHZHGDWWKH)LQDO3UH7ULDO&RQIHUHQFHVHWIRU-XO\
The Honorable Alvin K. Hellerstein     DWDP
United States District Judge
Southern District of New York
                                       V+RQ$OYLQ.+HOOHUVWHLQ
500 Pearl Street
                                       -XQH
New York, New York 10007

       Re:     United States v. Paulette Etoty,
               S1 20 Cr. 187 (AKH)

Dear Judge Hellerstein:

        The Government respectfully submits this letter on behalf of the parties in connection with
the trial in this matter scheduled for July 13, 2021. The parties jointly propose that the Court’s
remaining pretrial deadlines be set as follows:

       June 23, 2021:         Motions in limine, proposed voir dire, and proposed jury
                              instructions.

       June 30, 2021:         Responses to motions in limine.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                             By:     s/ Mitzi S. Steiner
                                                     Mitzi S. Steiner
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2284/2616

cc:    (by ECF)

       Counsel of Record
